The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 28, 2014

                                      No. 04-13-00886-CR

                                        Jimmy TURNER,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6595B
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due June 16, 2014; however, the court granted
appellant an extension of time to file the brief until July 23, 2014. The brief has not been
filed.

       We order appellant’s counsel to e-file the brief by August 4, 2014. Counsel is
advised that no further extensions of time will be granted absent a showing of
extraordinary circumstances. Any request for a further extension of time must (1) show
extraordinary circumstances, (2) advise the court of the efforts counsel has expended in
preparing the brief, and (3) provide the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.

        Counsel is further advised that if the brief or a conforming motion is not filed by
the date ordered, the appeal will be abated and the court will remand the case to the trial
court for a hearing to determine whether appellant or counsel has abandoned the appeal.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court